       Case 1-19-44751-cec             Doc 7      Filed 08/23/19    Entered 08/23/19 14:28:11




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Involuntary Chapter 11

        1934 Bedford, LLC                                   Case no. 19-44751

                                    Debtor.
--------------------------------------------------------x

                    EX-PARTE MOTION FOR RULE 2004 EXAMINATION

        1930 Bedford Avenue LLC (the AMortgagee@), the holder of the first mortgages on the

property owned by 1934 Bedford, LLC (the “Debtor” or “Respondent”) at 1930-1934 Bedford

Avenue, Brooklyn, New York (the “Property”), as and for its motion (“Motion”) for entry of an

order authorizing and directing discovery from the Debtor, Nikol L. Vonlavoff, the Debtor’s sole

member, Simply Brooklyn Realty, an involuntary petitioner, Shlomo Tabak, owner/president of

Brooklyn Realty, HTC Construction Management, Inc., HTC Plumbing, Inc., and Miranda Lee,

president of HTC Construction Management, Inc. and HTC Plumbing, Inc. (collectively, the

“Respondents”) in the form of the following: (i) responses to the document requests attached to

this Motion as Exhibit A, or substantially similar document requests, including follow-up

requests as to the same subject matter; and (ii) the deposition of one or more current or former

employee(s) or other agent(s) or representative(s) of the Respondents who are most

knowledgeable about the matters for examination set forth herein, pursuant to Federal Rule of

Civil Procedure 30(b)(6) (the "Rule 2004 Motion"). In support of the Rule 2004 Motion,

Mortgagee respectfully represents as follows: Rule 2004 discovery from the Respondent is

necessary in order to investigate the facts surrounding the filing of the involuntary petition

herein, and the Debtor’s assets and liabilities and income and expenses.
      Case 1-19-44751-cec        Doc 7     Filed 08/23/19    Entered 08/23/19 14:28:11




                                        BACKGROUND

               1.      On August 2, 2019, an involuntary petition was filed against the Debtor

under section 303 of the Title 11 of the United States Code, 11 U.S.C. “101 et seq. (the

“Bankruptcy Code”) by Simply Brooklyn Realty asserting an $18,000 claim, HTC Construction

Management, Inc. asserting a $100,000 claim, and HTC Plumbing, Inc. asserting a $25,000

claim (the “Petitioners”).

               2.      The Debtor owns the real property located at 1930-1934 Bedford Avenue,

Brooklyn, New York (the “Property”) pictured below:




                                                2
      Case 1-19-44751-cec           Doc 7   Filed 08/23/19     Entered 08/23/19 14:28:11




square feet and the net rentable area is 50,187 square feet. When fully leased, the rent roll

indicates aggregate rents of $2,436,744 per year, or more than $200,000 per month.

               4.      According to an appraisal the Debtor submitted on June 23, 2019 in the

foreclosure action, the Property value is $38,600,000.

               5.      The Mortgagee holds first mortgages in the principal amount of

$15,000,000. As set forth in Mortgagee’s August 31, 2019 payoff letter (Exhibit A), the total

amount due as of August 31, 2019 is $18,689,275. Per diem 24% interest accrues at $10,000 per

day. Copies of the loan documents and assignment documents (“Loan Documents”) are

collectively annexed hereto as Exhibit B. The Mortgagee’s June 3, 2019 foreclosure complaint

(“Foreclosure Complaint”), a copy of which is annexed hereto as Exhibit C, identified additional

secured claims of record against the Property totaling about $1,686,812. Secured claims thus

total approximately $20,377,000. The Debtor has not disclosed the existence of unsecured

claims above the $143,000 asserted by the petitioners.

               6.      In summary, until the Debtor discloses its assets and liabilities and income

and expenses, the claims against the Debtor appear to total about $20,500,000. Based on the

Debtor’s $38,600,000 appraisal, the Debtor appears to have about $18,000,000 of equity in the

Property above creditor claims, and monthly income of about $200,000.

               7.      The Debtor stopped defaulted on the February 2019 note payment and the

Mortgagee’s loan matured by its terms on February 28, 2019. There has been no accounting for

the $200,000 per month of Property income (i.e. $1,400,000) since the Debtor stopped paying in

January. On June 3, 2019 the Mortgagee filed the Foreclosure Complaint based on the February

payment defaults, an unauthorized $1,500,000 subordinate mortgage dated August 29, 2018 and

the existence of mechanics liens.
                                                 3
      Case 1-19-44751-cec           Doc 7   Filed 08/23/19     Entered 08/23/19 14:28:11




the $200,000 per month of Property income (i.e. $1,400,000) since the Debtor stopped paying in

January. On June 3, 2019 the Mortgagee filed the Foreclosure Complaint based on the February

payment defaults, an unauthorized $1,500,000 subordinate mortgage dated August 29, 2018 and

the existence of mechanics liens.

               8.      By order dated June 11, 2019 (the “Receiver Order,” Exhibit D), the

Supreme Court appointed the Receiver to take possession of the Property and the rental income.

               9.      On June 23, 2019, the Debtor requested an emergency order to show cause

for injunctive relief vacating the Receiver Order pending determination of the Debtor’s motion to

vacate.

               10.     The Supreme Court denied the application for injunctive relief and set the

matter down for a hearing on the merits. The Debtor appealed both the Receiver Order and the

denial of injunctive relief. On June 27, 2019, the Appellate Division affirmed the Receiver

Order (Exhibit E). On July 10, 2019, the Supreme Court denied the Debtor’s order to show

cause on the merits.

               11.     Meanwhile, on June 17, 2019 the Debtor sued the Mortgagee in a special

proceeding under RPL § 274-to compel the Mortgagee to retract is prior payoff letter and replace

it with a payoff letter that did not include default interest and other charges. The Debtor falsely

argued that it had received oral default waivers, despite the loan documents prohibition on oral

waivers to preclude such self-serving arguments. The Debtor falsely argued further that the

Mortgagee failed to give default notices, despite there being no obligation in the loan documents

to give notice of unauthorized subordinate liens.



                                                 4
       Case 1-19-44751-cec         Doc 7      Filed 08/23/19   Entered 08/23/19 14:28:11




                12.     RPL § 274-a is limited to compelling delivery of a payoff letter. It can’t

be used to dispute the amounts asserted in a payoff letter. The Supreme Court advised the

Debtor that the relief it was seeking went beyond the statute and that the Debtor must dispute the

Mortgagee’s payoff letter in the foreclosure action. Since then, the Debtor has done nothing in

the foreclosure action to raise any such dispute. Instead, the Debtor retained additional

foreclosure counsel who specializes in Kings County politics. There is no pending objection to

the Mortgagee’s claim in any court.

                13.     On August 2, 2019, the Receiver filed his bond. The same day, the

Petitioners filed this case.

                14.     As explained by Collier on Bankruptcy, the rule is that it is improper to

file a collusive involuntary petition to stall a foreclosure action. 2 Collier on Bankruptcy para

303.06 and 303.33. Collier notes further that the bankruptcy courts in In re Stern 268 B.R. 390

(Bankr. S.D.N.Y. 2001) and In re Grossinger, 268 B.R. 386, 387 (Bankr. S.D.N.Y. 2001) have

given notice that such collusive involuntary petitions do not go unpunished. In Grossinger, the

Court observed that “[w]ithin the past year or so courts in the Southern and Eastern Districts

have experienced a number of patently baseless and improper involuntary filings.” And the

Court in Stern stated that: “Sanctions are assessed, and the decision here and in In re Grossinger

are published, to give notice to the bar and future petitioning creditors that sham involuntary

petitions may not be filed in this court without consequences.” Stern at 268 B.R. at 395, as cited

in 2 Collier at para 303.33, notes 3 and 6.

                15.     Here, the timing of the involuntary was no coincidence. It was filed the

day the Receiver filed his bond and was qualified to take possession of the Property and its rental


                                                  5
      Case 1-19-44751-cec         Doc 7    Filed 08/23/19      Entered 08/23/19 14:28:11




income. Having exhausted its State Court options, the only way left to obstruct the Receiver was

a bankruptcy filing. For undisclosed reasons, the Debtor was unwilling to file a voluntary

petition. The Debtor undoubtedly prevailed upon the Petitioners to file the involuntary Petition

to achieve the same result.

               16.     Absent collusion, it is unlikely that vendors with (alleged) claims totaling

only $143,000 would track their customer’s foreclosure action so closely that they would know

that a receiver had been appointed, let alone when the receiver would file his bond. And have

bankruptcy counsel lined up that day to file an involuntary petition.

               17.     Were they following the foreclosure so closely, and their goal was to

avoid non-payment, Petitioners would have known that the Debtor appears to have $18,000,000

of equity in the Property and $200,000 of monthly income.

               18.     Objectively, the Receiver’s appointment did not put them at greater risk of

nonpayment than a Chapter 11 filing. Either way, the Debtor had sufficient resources to pay

Petitioners’ claims, and either way Petitioners were unlikely to be paid until the Property was

sold or refinanced.

               19.     An involuntary petition would not, therefore, benefit the Petitioners. But a

legitimate non-collusive involuntary petition would put the Petitioners at serious risk under

section 303(i) of the Bankruptcy Code for damages and legal fees if the Debtor successfully

dismissed the involuntary petition. With $38,000,000 of Property value and $200,000 of

monthly income affected by an involuntary filing, such legal fees and damages could easily

exceed Petitioners’ (alleged) claims. Petitioners retained experienced counsel who would not



                                                 6
       Case 1-19-44751-cec         Doc 7    Filed 08/23/19     Entered 08/23/19 14:28:11




have exposed Petitioners to such serious risk for no serious benefit, absent the Debtor’s support

for the Petition.

                  20.   The conclusion that Debtor thus orchestrated a sham involuntary petition

is inescapable.

                  21.   The Debtor’s post-filing conduct confirms the likelihood that this is a

collusive filing. The Debtor has neither answered the involuntary petition nor consented to

Chapter 11 relief. Instead, the Debtor is flaunting its control over the $200,000 of monthly

income while paying no debt service, providing no accounting, and answering to no one.

                  22.   For example, when the Mortgagee inquired as to the Debtor’s intentions

regarding the involuntary Petition, the Property and the rental income, the Debtor’s counsel told

the Mortgagee it would consent to payment of debt service, a cash collateral stipulation and entry

of an order of relief only if the Mortgagee consented to bankruptcy stay relief solely to permit

determination of the Mortgagee’s claim in the foreclosure action. This, despite the fact that (a)

there is no pending motion in the foreclosure action disputing those amounts, and (b) claims

objections are subject to the Bankruptcy Court’s core jurisdiction.

                  23.   The Mortgagee is prepared to litigate in either the Supreme Court or this

Court. But the Mortgagee will not agree to proceed in both forums with the Debtor dictating

which judge hears which issues.

                  24.   The Debtor can’t have its cake and eat it too. The Debtor should not be

permitted to exploit a sham involuntary bankruptcy to delay this case while enjoying the benefits

of bankruptcy with none of the burdens. With no controls over the $200,000 of monthly cash



                                                  7
         Case 1-19-44751-cec      Doc 7     Filed 08/23/19      Entered 08/23/19 14:28:11




collateral and with interest running at $10,000 per day, the damage to the Debtor’s estate accrues

daily.

                                RELIEF REQUESTED HEREIN

               25.     Rule 2004 provides “on motion of any party in interest, the court may

order the examination of any entity” with regard to “acts, conduct or property or to the liabilities

and financial condition of the Debtor; or to any matter which may affect the administration of the

Debtor’s estate . . .” See In re CENA’s Fine Furniture Inc., 109 B.R. 575, 577 n.2 (E.D.N.Y.

1990) (the scope of a Rule 2004 examination is unfettered and broad. . . .examinations under

Rule 2004 are allowed for the purpose of discovering assets and unearthing frauds) (internal

citations omitted); In re Bakalis, 199 B.R. 443, 447 (Bankr. E.D.N.Y 1996) (noting that Rule

2004 Examinations have been likened to “fishing expeditions into general matters and issues

regarding the administration of the bankruptcy estates”).

               26.     Consistent therewith, the Movant requests the entry of an order

substantially in the form annexed hereto, authorizing the Mortgagee to conduct an examination

and for the production of documents specified therein.

               27.     The Petition is opaque and the Debtor has filed nothing in this case. But

the case has the earmarks of a bad faith filing and just since the filing there is no accounting for

what appears to be $200,000 of rental income. In order to determine the best course of action for

this case, discovery is necessary to determine the facts and circumstances surrounding the filing

and the Debtor’s income and expenses and assets and liabilities both before and after the Petition

was filed.



                                                  8
      Case 1-19-44751-cec         Doc 7       Filed 08/23/19   Entered 08/23/19 14:28:11




               28.     No previous application for the relief requested herein has been made to

this or any other court.

                                          CONCLUSION

               WHEREFORE, Movant respectfully requests that the Court enter an order

substantially in the form annexed hereto, and that the Court grant such other, further and

different relief as may be just and proper.

Dated: New York, New York
       August 22, 2019
                                                      BACKENROTH FRANKEL & KRINSKY,
                                                      LLP

                                                By:   s/ Mark Frankel
                                                      800 Third Avenue
                                                      New York, New York 10022
                                                      (212) 593-1100




                                                  9
       Case 1-19-44751-cec             Doc 7      Filed 08/23/19    Entered 08/23/19 14:28:11




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                              Involuntary Chapter 11

        1934 Bedford, LLC                                          Case No. 19-44751

                                    Debtor.
--------------------------------------------------------x

                      ORDER PURSUANT TO BANKRUPTCY RULE 2004

                 Upon the application (“Application”) of 1930 Bedford Avenue LLC (the

“Mortgagee” or “Movant”) seeking entry of an order pursuant to Rule 2004 of the Federal Rules

of Bankruptcy Procedure authorizing and directing the examination of the 1934 Bedford, LLC,

(the “Debtor”), Nikol L. Vonlavoff, the Debtor’s sole member, Simply Brooklyn Realty, an

involuntary petitioner, Shlomo Tabak, owner/president of Brooklyn Realty, HTC Construction

Management, Inc., an involuntary petitioner, HTC Plumbing, Inc., and involuntary petitioner,

and Miranda Lee, president of HTC Construction Management, Inc. and HTC Plumbing, Inc.

(collectively, the “Respondents”), (collectively, the “Respondents”) upon the demand annexed

hereto, and after due deliberation and sufficient cause appearing thereafter, it is hereby

                 ORDERED, that the Respondents, be and they hereby are, directed to (a) produce

the documents described on the annexed demand at the offices of Backenroth Frankel &

Krinsky, LLP, 800 Third Avenue, New York, New York 10022, not less than fourteen (14) days’

after service of this Order by overnight delivery upon Bruce Weiner as counsel to the involuntary

petitioners and Wayne Greenwald, as counsel to the Debtor, and (b) to appear for an examination

pursuant to Rule 2004 of the Bankruptcy Rules at a mutually agreed upon time(s) at the offices

Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New York 10022.
         Case 1-19-44751-cec             Doc 7       Filed 08/23/19   Entered 08/23/19 14:28:11




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                             Involuntary Chapter 11

        1934 Bedford, LLC                                         Case no. 19-44751

                                    Debtor.
----------------------------------------------------------x
                      DEMAND FOR THE PRODUCTION OF DOCUMENTS

                 PLEASE TAKE NOTICE that pursuant to Rule 2004 of the Federal Rules of

Bankruptcy Procedure, 1930 Bedford Avenue LLC (“Mortgagee”), the holder of a first mortgage

on the property owned by 1934 Bedford, LLC (the “Debtor”) demands for inspection and copying

the original and all copies of each of the documents listed below in respondent’s possession,

custody or control or subject to the possession, custody or control of any agent, servant, or

representative of respondent, including its counsel.

                                                INSTRUCTIONS

                 1.       Documents are to be produced as they are kept in the usual course of

business or organized and labeled to correspond with the categories in this request. In addition,

documents are to be produced in full and unexpurgated form.

                 2.       This request shall be deemed continuing so as to require further

supplemental production in the event that you obtain or discover additional information or

documents between the time of the initial production and the time of hearing or trial.

                 3.       Each request for documents requires the production of all documents

described herein, including all drafts and non-identical copies.
        Case 1-19-44751-cec         Doc 7     Filed 08/23/19     Entered 08/23/19 14:28:11




               4.      Each request for documents requires the production of all documents

described herein, in your possession, custody, or control, including all documents held by agents,

accountants, attorneys, or others with whom you have or have had a professional relationship.

               5.      In the event that any document called for by this request is to be withheld on

the basis of a claim of privilege, work product or other ground of nonproduction, a list is to be

furnished at the time that documents are produced identifying any such document for which the

privilege is claimed specifically by its nature (e.g., letter, memorandum, etc.) together with the

following information with respect to any such document withheld: author(s); recipient(s);

sender(s); indicated or blind copies; date; subject matter; basis on which the privilege is claimed;

number of pages; and the paragraphs of this Request to which such document relates.

               6.      If a portion of an otherwise responsive document contains information

subject to a claim of privilege, those portions of the document subject to the claim of privilege shall

be deleted or redacted from the document and the rest of the document shall be produced.

               7.      If information stored in, or accessible through, computer or other data

retrieval system is produced, it must be accompanied by instructions and all other materials

necessary to use or interpret such data.

               8.      If any document called for by any request herein has been destroyed, lost,

discarded, or otherwise is not capable of being produced, at the time that documents are produced,

identify any such document; identify any person who has possession, custody, or control of the

document; indicate the paragraph(s) of this Request to which such document related; and set forth



                                                          3
        Case 1-19-44751-cec       Doc 7    Filed 08/23/19     Entered 08/23/19 14:28:11




the circumstances under which the document was destroyed or discarded or an explanation of why

the document is not capable of being produced.

              9.      The time period applicable to these Requests, unless otherwise noted, is from

and including August 2, 2013 to the time of production.




                                                          4
    Case 1-19-44751-cec        Doc 7     Filed 08/23/19      Entered 08/23/19 14:28:11




                                      DEFINITIONS

1. 1934 Bedford, LLC, Nikol L. Vonlavoff, Simply Brooklyn Realty, Shlomo Tabak, HTC

   Construction Management, Inc., HTC Plumbing, Inc., and Miranda Lee means each of such

   entities in their own capacity or in any other capacity including trustee, agent, employee or

   any other capacity.

2. The term "document" is used in the broadest sense and includes, but is not limited to, the

   following items, whether typed, printed, recorded, written out by hand, photographed,

   microfilmed, microfiched, or reproduced by any other mechanical or electronic process,

   including any information maintained on computer memory disk or electronic or magnetic

   media, whether or not printed out, and any information to which you have access by reason

   of any computer, including, without limitation: agreements; contracts; communications,

   including intracompany communications; correspondence; e-mails; envelopes; telegrams;

   telecopies; telefacsimiles; memoranda; agenda; books; summaries of records of personal or

   telephone conversations or interviews; telephone logs; diaries; articles; newspapers;

   circulars; brochures; pamphlets; forecasts; statistical statements; accountants' work papers;

   graphs; charts; slides; drawings; diagrams; films; video tapes; visual aids; audio tapes;

   discs; accounts; analytical records; worksheets; worksheet files; spreadsheets; word

   processor files; minutes or records of meetings or conferences; reports or summaries of

   interviews; reports or summaries of investigations; opinions or reports of consultants;

   appraisals; records; reports or summaries of negotiations; trade letters; press releases; notes;
                                                    5
    Case 1-19-44751-cec         Doc 7    Filed 08/23/19      Entered 08/23/19 14:28:11




   projections; drafts of any documents; working papers; securities ledgers; checks, front and

   back; check stubs or receipts, including any other document or writings of whatever

   description.

3. The term “Debtor” means 1934 Bedford, LLC.

4. The term “Respondents” means 1934 Bedford, LLC, Nikol L. Vonlavoff, Simply Brooklyn

   Realty, Shlomo Tabak, HTC Construction Management, Inc., HTC Plumbing, Inc., and

   Miranda Lee.

5. The term "communication" is used in the broadest sense and means the transmittal of

   information (in the form of facts, ideas, inquiries or otherwise) whether written or oral, and

   includes without limitation all forms of electronic mail, voice mail or other recorded forms

   of communication. It includes, but is not limited to, documents, meetings and

   conversations. To the extent the communication is a meeting or conversation, you are

   requested to (a) identify all participants in the meeting or conversation, and (b) state the

   nature and substance of the meeting or conversation.

6. The term "person" is defined as any natural person or any business, legal or governmental

   entity or association.

7. The term "concerning" means relating to, referring to, describing, evidencing or

   constituting.

8. The term “Property” shall mean 1930-1934 Bedford Avenue, Brooklyn, New York.

9. The term "representative" shall mean, with respect to a person, any past or present officer,

   director, employee, agent, attorney, financial advisor, investment banker or accountant of



                                              6
    Case 1-19-44751-cec         Doc 7     Filed 08/23/19     Entered 08/23/19 14:28:11




   the person, including, but not limited to, a representative acting or purporting to act on such

   person's behalf or at the request or instructions of such person.

10. As used herein, the singular includes the plural and the plural includes the singular; the

   words "and" and "or" shall be both conjunctive and disjunctive; "any" means "any and all";

   the word "including" means including without limitation.

11. As used herein, the past tense shall include the present tense and vice versa.




                                               7
  Case 1-19-44751-cec         Doc 7     Filed 08/23/19     Entered 08/23/19 14:28:11




                         DOCUMENTS TO BE PRODUCED

1. All documents that support any allegation in the of the August 2, 2019 Involuntary

   Petition.

2. All documents that support the allegation made by Petitioners in their August 2, 2019

   Involuntary Petition that, “Each petitioner is eligible to file this petition under 11 U.S.C.

   section 303(b).”

3. All documents that support the allegation made by Petitioners in their August 2, 2019

   Involuntary Petition that, “The debtor may be the subject of an involuntary case under 11

   U.S.C. section 303(a).”

4. All documents that would support an allegation that debtor is generally not paying its

   debts as they become due, unless they are the subject of a bona fide dispute as to liability

   or amount.

5. All documents that support the allegation made by Petitioners in their August 2, 2019

   Involuntary Petition that Simply Brooklyn Realty has a claim for $18,000.00.

6. All documents that support the allegation made by Petitioners in their August 2, 2019

   Involuntary Petition that HTC Construction Management, Inc. has a claim for $100,000.

7. All documents that support the allegation made by Petitioners in their August 2, 2019

   Involuntary Petition that HTC Plumbing Inc. has a claim for $25,000.00.

8. Copies of all Federal, State, City and other income tax returns of the Respondents and

   any entities they own or control, directly or indirectly, for the 2013 through 2018 years,
  Case 1-19-44751-cec         Doc 7     Filed 08/23/19      Entered 08/23/19 14:28:11




   complete with all filed schedules, and together with W-2 statements, Form 1099's,

   schedules and worksheets thereof and all papers, documents and memoranda referring to

   any adjustment or audit made in connection therewith.

9. Any and all records, documents, papers and memoranda pertaining to all business

   dealings by, between and among each of the Respondents and any entities they own or

   control directly or indirectly for the years 2013 through the date of response.

10. Records of all transfers of property of any kind by between and among each of the

   Respondents and any entities they own or control directly or indirectly for the years 2013

   through the date of response.

11. Records, including, but not limited to, partnership agreements, identifying each and every

   general or limited partnership involving each of the Respondents, in which such entities

   has an interest and its percentage interest in the partnership, and the value of its interest in

   each such partnership, including, but not limited to, financial statements and tax returns

   for the period 2013 through the date of response.

12. All communications by between and among each of the Respondents for the period 2013

   through the date of response.

13. Records, including, but not limited to, stockholders' agreements, stock certificates and

   corporate minute books identifying each and every corporation in which each of the

   Respondents has an ownership interest or is an officer or director, and the percentage of

   such interest in the corporation.



                                              2
  Case 1-19-44751-cec         Doc 7    Filed 08/23/19      Entered 08/23/19 14:28:11




14. All communications, documents, lease, agreements and/or memorandum by, between and

   among each of the Respondents.

15. Names and addresses of all equity holders or interest holders of the Debtor.

16. All documents relating to the Property, including without limitation, all cancelled checks,

   all books and records, all general ledgers, all receipts, all agreements, workpapers,

   analyses, notes, and mortgages.

17. All documents relating to the finances and operations of the Property for the period 2013

   through and including the present, including income and revenues of the Property from

   any and all sources and any and all expenditures made for any purposes;

18. All documents relating to the value of the Property.

19. All documents relating to the physical condition of the Property, including all

   expenditures made for maintenance, improvement or renovation of the Property since

   2013;

20. All documents relating to plans, specifications, budgets, schedules, surveys, drawings,

   reports and governmental applications, permits, approvals and licenses issued by any

   federal, state or local governmental authority or agency pertaining to the ownership,

   operation, maintenance, development, construction or use of the Property, including,

   without limitation all documents relating to the building plans approved by the City of

   New York, Department of Buildings;

21. All documents relating to the management of the Property, including any management

   agreements;

                                             3
  Case 1-19-44751-cec           Doc 7   Filed 08/23/19     Entered 08/23/19 14:28:11




22. All documents relating to the extent, validity and priority of any and all encumbrances on

   the Property, including such documents as they relate to the claim of the Mortgagee;

23. All documents relating to all attempts and/or inquiries made since 2013 to sell, refinance

   or recapitalize the Debtor and or the Property, and the dates and terms of any offer or

   contract relating thereto;

24. All documents or proposals relating to any contracts with any brokers or other agents

   with regard to a possible sale, refinancing, recapitalization or lease of some or all of the

   Property;

25. Contact information of any parties, brokers, or agents who’ve discussed a possible sale,

   refinancing, recapitalization or lease of some or all of the Property with the Debtor or any

   agent thereof;

26. All documents relating to the date and amount of any property tax payments made by the

   Debtor;

27. All documents relating to the amount of all taxes on the Property that are past due and the

   taxing authority and the applicable tax years;

28. All documents relating to any and all bank accounts which have been, or currently are,

   maintained by or on behalf of the Debtor and the source of funds contained therein;

29. All documents relating to any and all retainer agreements between any professional firms

   and the Debtor from 2013 to present.

30. All documents relating to any and all billing records of counsel to the Debtor and any and

   all professional bills received and/or paid by the Debtor;

                                             4
  Case 1-19-44751-cec        Doc 7    Filed 08/23/19     Entered 08/23/19 14:28:11




31. Provide a list of all persons with knowledge concerning the documents referred to herein.




                                            5
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11




                         Exhibit A
      Case 1-19-44751-cec        Doc 7    Filed 08/23/19     Entered 08/23/19 14:28:11




                                  1930 BEDFORD AVE LLC
                                   c/o Andriola Law, PLLC
                                  1385 Broadway, 22nd Floor
                                     New York, NY 10018
                                         646-209-9863
                                   james@andriolalaw.com


                                                                           August 23, 2019



Borrower: 1934 Bedford LLC
Original Lender: S III Capital Group LLC
Aggregate Principal Amount of Loans: $15,000,000.00
Property: 1930 and 1934 Bedford Avenue, Brooklyn, New York
Loan Type: Commercial

Dear Sir/Madam,

The amount needed to pay off the above-referenced loan in full as of August 31, 2019 is
$18,689,274.51, allocated as follows:

 Principal:                                         $15,000,000.00
 Interest:                                           $3,390,312.51
 Late Fees                                              $23,962.00
 Yield Maintenance Premiums:                           $250,000.00
 Legal fees:                                            $25,000.00


After August 31, 2019, add per diem of $10,000.00 in interest to the above amount. Also, all legal
fees incurred after today’s date will be added to the total payoff amount.

Finally, the above-referenced loan is in default and Lender reserves all rights at law and equity,
and nothing herein shall be deemed a waiver of any such rights and remedies.


Sincerely,

1930 BEDFORD AVE LLC
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11




                         Exhibit B
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11




                         Exhibit C
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11




                         Exhibit D
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11
Case 1-19-44751-cec   Doc 7   Filed 08/23/19   Entered 08/23/19 14:28:11




                         Exhibit E
             Case 1-19-44751-cec                                   Doc 7            Filed 08/23/19                        Entered 08/23/19 14:28:11




                                                                                                                                                 JACOBOWITZ
                                                                                                                              NEWMAN                       TVERS          KY




                                                                                         July        3, 2019


VIA         ECF     AND          E-MAIL

Hon.        David      B.      Vaughan
Kings        Supreme            Court
360      Adams         Street

Brooklyn,           NY        11201


              Re:             1930       Bedford           Ave      LLC        v.   1934            Bedford          LLC          et al,        Index      No.      51224/2019




Dear        Judge      Vaughan:


              Our           office       represents                defendants                 1934          Bedford               LLC            and       Nikol          Vonlavrinoff

("Defendants")                 in the      above-referenced                   action.          Enclosed             please        find      courtesy         copies       oftwo         orders

issued     by       the        Appellate            Division           on      June           27,      2019.           The         first        order,       2019-0261,             granted
Defendants'
                        CPLR            5704(a)          application          seeking           the       interim        relief          that    the     court      declined       to    grant
                                                                                                                                                                           Defendants'
in    the   order      to     show       cause      on     June      24,    2019.         The         second         order,        2019-07263,                   denied

CPLR         5704(a)          application           seeking         to vacate           the     court's        June       11,      2019         order      appointing          a receiver.



                                                                                                          Respectfully               Submitted,




                                                                                                          Nathan         Cohen


Enclosures


copies:       James          Andriola,        Esq.        (via     ECF      and     E-mail)

              Gregory           Laspina,          Esq.      (via    E-mail)




377     PEARSALL            AVENUE,         SUIIE        C, CEDARHURST,                   NEW YORK                  l 1516        | P: 212        221.9610            F: 646      75I.1506
                                                                              WWW         JNTLLPCOM
                           Case 1-19-44751-cec                             Doc 7              Filed 08/23/19                   Entered 08/23/19 14:28:11




              1930      Bedford         Ave      LLC       v 1934        Bedford          LLC,
              Kings        County         Supreme          Court       Index       No.:      512224/2019



    Supreme           Court        of   the      State       of    New     York

Appellate      Division:           Second         Judicial          Department




              2019-07263




                            BEFORE:              REINALDO                 RIVERA,             J.P.,     CHERYL            E. CHAMBERS,                    ROBERT            J. MILLER,
                                                  SYLVIA            HINDS-RADIX,                      JJ.




                            Application            by     defendants              1934     Bedford          LLC     and      Nikol       Vonlavrinoff          pursuant         to   CPLR

              5704(a)         to   vacate        an order          appointing            a receiver         in   a mortgage           foreclosure         action,       dated   June     11,
              2019,      executed           by   the      Supreme         Court,         Kings        County.



                            ORDERED                that      the    application           is DENIED.



              Dated:                      Brooklyn,           New        York

                                          June      27,    2019




                                                                                                                  FOR     THE         COURT:




                                                                                                                  Hon.       Sylvia        O.    Hinds-Radix

                                                                                                                             Associate              Justice

                                                                                                                 Appellate            Division           2nd        Dept.
                       Case 1-19-44751-cec                                   Doc 7           Filed 08/23/19                        Entered 08/23/19 14:28:11




            1930      Bedford         Ave      LLC        v 1934        Bedford           LLC,
            Kings      County           Supreme            Court       Index       No.:      512224/2019




    Supreme           Court      of     the       State       of    New        York

Appe!!ate     Division:          Second            Judicial          Department



            2019-07261




                         BEFORE:               REINALDO                  RIVERA,             J.P.,        CHERYL            E. CHAMBERS,                      ROBERT          J. MILLER,
                                               SYLVIA              HINDS-RADIX,                      JJ.




                         Application              by      defendants             1934      Bedford           LLC      and        Nikol       Vonlavrinoff          pursuant      to   CPLR

            5704(a)       to    grant       the     interim         relief       requested           in    the   foregoing           order      to   show       cause   dated     June     24,

            2019,      which      the       Supreme           Court,         Kings        County,          declined         to    grant.



                         ORDERED                  that     the     application            is GRANTED.



            Dated:                      Brooklyn,             New       York

                                        June       27,     2019




                                                                                                                  FOR        THE         COURT:




                                                                                                                   Hon.
                                                                                                                                  Sylvia        0.
                                                                                                                                                         Hinds-Radix

                                                                                                                 Agey                e Di
                                                                                                                                                 ision
